Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
Hello.  My name is Jennifer Carruth.  I will be your examiner for this case.  Please read through all of the following notes I have made about your case.  Please remember that the rejections below are not a rejection of the invention you have disclosed in the preferred embodiments you described in the specification.  These are rejections of the claims in the way that they are currently written, and we can work together to change the claims and how they are written.
	After you have read through all the notes below, you can telephone me so that we can schedule a time to talk about your case. Alternatively, the USPTO offers a Pro Se Assistance Program for general inquiries, questions about your application, or other pro se matters. You can call 1-866-767-3848 or email ProSeAssistanceCenter@uspto.gov to ask questions or set up an appointment. Additional information is available at https://www.uspto.gov/patents/basics/using-legal-services/pro-se-assistance-program. 
As you read below, you may see the letters: MPEP and a section number.  The MPEP is the Manual of Patent Examination Procedure – available to you at https://www.uspto.gov/web/offices/pac/mpep/index.html.  This Manual contains the rules that apply to writing and examining a patent application. The section number indicates where I am citing to in the Manual of Patent Examination Procedure (MPEP). Similarly, the letters “USC” or “U.S.C” refer to the United States Code, and are available by clicking on “Consolidated Laws” at the top of the page on the above link. And the letters “CFR” or “C.F.R.” refer to the Code of Federal Regulations, and are available by clicking on “Consolidated Rules” at the top of the page on the above link.
Also, if we cite a US reference (e.g., Jones US 1234/1234567), we do not mail the reference out with this Office Action because they are available online.  Here are instructions about how to get them from the USPTO website: https://www.uspto.gov/ebc/portal/epatref_how_to_download.html. Please remember that the words in the reference do not have to be identical to the claim.

	Other Notes for Consideration
An review of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Claim Objections
The purpose of this section is to make sure the formalities of the claims, as they are written, are proper and conform to the formality requirements. Formalities help to make changes in the claims understood, the record clear, and any publication more correct.  Please be aware that, going forward, the failure to comply with these formalities will necessitate the issuance of a Notice of Noncompliant Amendment, and the case cannot be further considered on its merits until the formalities have been corrected. 
Claims 1-18, 20-22 are objected to because of the following informalities:  
Claims 1-6, 8-22 lack status identifiers (note that claim 7 has a proper status identifier “7. [Original]”). See MPEP 714(C)(A), which reads in part:

    PNG
    media_image1.png
    394
    675
    media_image1.png
    Greyscale

An additional document filed with the claims filed on 5/10/21 indicates that claims 1, 2, 6, 10-15, 20-22 are amended, thus should have had the identifier with the claim “(Amended)” after the claim number and before the language of the claim. 
The additional document also states that claims 16, 17, 19 are deleted, but claims 16 and 17 are listed and appear to still be present and either renumbered or possibly substituted, so they will be examined. If Applicant wishes to cancel claims, please list them in the following manner, in order in the list of all the claims:
16. (Canceled)
17. (Canceled)
Claim 19 is not listed at all and so does not show its proper identifier, “Canceled,” in the order of claims. For proper listing going forward, please list claim 19 as in the example immediately above for claims 16 and 17.
For clarity, claim numbering must be preserved throughout prosecution of this application. This means that Applicant should not renumber or replace canceled claims. If a claim is canceled, it remains canceled throughout the work on this application unless/until it is renumbered by Examiner at time of allowance. The subject matter may be placed in a new claim with a new claim number, but a canceled claim stays canceled and it must be listed in order with the identifier “(Canceled).” For further information, please see MPEP 714(C)(D)-(E).
Claims 1, 2, 6, 10-15, 20-22 do not show proper change markings indicative of amendments such as underlining or strikethrough. See MPEP 714(C)(B), which reads in part:

    PNG
    media_image2.png
    182
    655
    media_image2.png
    Greyscale

Proper underlining and strikethrough or bracketing, are required for adding or removing text from the language of the claims that are amended. These markings make clear what is new and what is removed to make the claim changes better understood and the record clearer.
At least claims 2, 8, 11, 17, 22, and their dependents, are objected to since a claim is only permitted to have one period per claim, at the end of the claim, except for abbreviations and decimals (please see MPEP 608.01(m)).  Though Examiner has attempted to find all such instances, Applicant is responsible to be sure each claim is correct going forward.
At least claims 3, 4, and 11 do not appear to have periods at the end of each claim. See MPEP 608.01(m). A single period is required at the end of every claim. Though Examiner has attempted to find all such instances, Applicant is responsible to be sure each claim is correct going forward.
Claim 7 depends from claim 1, and thus suffers from the same deficiencies, and thus is also objected to. Examiner recommends reading all of MPEP 714(C) and MPEP 608.01(m).
Appropriate correction is required.

Double Patenting
The purpose of this section is to address the single patent per invention rule created in 35 U.S.C. 101. An Applicant can only receive one patent for the same invention. When the claims between an application and a patent or an application and another application by the same inventive entity are too similar to be considered different inventions, they require a Double Patenting rejection. (See MPEP 804.)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,416,444. 
Application 17/185,870
US 10416444
1
1


Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are not sufficiently different to meet the standard of either distinct or independent (see MPEP§806.04(b)), and would not be properly separable if originating in the same application. The x’ and y’ of claim 1 of the application are not distinguished by the claim language, as written in the application, from the x and y of claim 1 of the patent.
Noted Special Definitions
An Applicant is free to be their own lexicographer, but the definitions must be clearly defined in a special definition.  Also, the Office takes the plane meaning of a term unless there is a special definition, clearly set forth as particularly defined term or phrase. MPEP 2173.01(I), 2173.05(a), 2111.01(IV). Below are special definitions noted as relevant to the following examination:
“Logical Pixel - is a pixel composed of a moving physical beam where the logical pixel size is controlled by the moving speed and the activation time of the physical beam.” (Written Description, para. 18.)
	
Examiner's Note
With respect to claim(s) 1, Examiner makes no prior art rejection.  However, these claims are not allowable pursuant to the pending Double Patenting rejection. 
Regarding claim 1, the prior art does not teach or suggest “A beam director” including the specific arrangement for “an actuator for rotating the beam source about the longitudinal axis, whereby the beam source rotates and reflects the beam at a constant angle to the longitudinal axis; an actuator for rotating the beam source about the longitudinal axis, whereby the beam source rotates and reflects the beam at a constant angle to the longitudinal axis; beam rotates and reflects the beam at a constant angle to the longitudinal axis;” and “an annular reflector encircling the beam source coinciding with the longitudinal axis of the rotating actuator; … the beam then following a curved path relative to the work surface, tracing out an arc on the work surface; and wherein the beam corrector comprises a reflective surface on the second reflector with curvature correction in the first (x') direction and in the second perpendicular direction (y').” as set forth in the claimed combination(s).
With respect to claim 3, this claim depends on claim 1 and is allowable at least for the reasons stated supra.
Allowable Subject Matter
Although the following claims contain allowable subject matter and some are allowed, the objections and rejections set forth above are required to be addressed to obtain an allowance.
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 3, the prior art does not teach or suggest “The beam director according to claim 1” including the specific arrangement for “wherein the second reflector comprises a toroidal surface with curvature C1 in a first direction and curvature C2 in a second perpendicular direction; wherein the beam source is a distance d from a toroidal origin and rotatable along the C1 surface; and wherein the longitudinal axis is parallel with a toroidal vertical axis.” as set forth in the claimed combination(s).

Claims 2-11 are allowed.
Regarding claim 2, the prior art does not teach or suggest “A beam director” including the specific arrangement for “wherein the first reflective surface comprises a lying on a first plane orthogonal to a second curve lying on a second plane where the first and second planes are orthogonal and vertex's of the first and second curves meet at the longitudinal axis. wherein the second reflector includes a toric surface where the toric surface is a surface swept out when a function z(y) is rotated about an axis that is parallel to local y axis represented by: 
    PNG
    media_image3.png
    28
    411
    media_image3.png
    Greyscale
wherein the function is rotated at a distance 1/Cx where Cx is the reciprocal of the radius of the circle in the xz plane; wherein the polynomial coefficients provide a higher degree of definition to the rotated function z(y); and where C is the curvature defining the rotated function.” as set forth in the claimed combination(s).
With respect to claims 4-10, 14, these claims depend on claim 2 and are allowable at least for the reasons stated supra.

Regarding claim 11, the prior art does not teach or suggest “A beam director” including the specific arrangement for “wherein the first reflective surface comprises a biconic surface where the first curve is lying on a first plane orthogonal to a second curve lying on a second plane where the first and second planes are orthogonal and vertex's of the first and second curves meet at the longitudinal axis. wherein the second reflector includes a toric surface where the toric surface is a surface swept out when a function z(y) is rotated about an axis that is parallel to local y axis represented by z(y)” as set forth in the claimed combination(s).
With respect to claims 12, 13, 15-18, 20-22, these claims depend on claim 11 and are allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 02226111, a rotational scanner, is described at col. 4, ln.s 57-60 in US 5367399 (itself a rotational beam scanner) as “the laser light source with the deflector assembly as a way to solve the problem of the scan intensity decreasing as a function of deflector rotation angle.” US 5151812 - passive energy diametric scanner; US 5408352 – annular scanner; US 5434696 - active energy diametric scanning; US 5555125 – annular scanner. Although these are similar to the claimed subject matter, no reasonable combination was found therein that did not at least employ impermissible hindsight.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872